Citation Nr: 0841559	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  03-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The veteran had active duty service from November 1961 to 
November 1964; from February 1965 to February 1968; and from 
December 1977 to November 1978.

These matters were originally before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  In December 2002, the veteran testified at a RO 
hearing.  In September 2004, he testified at a 
videoconference Board hearing before the undersigned.

In June 2006 the Board denied the veteran's claims of service 
connection for a cardiovascular disability and acquired 
psychiatric disability.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2007, the Court issued 
an order that granted a Joint Motion for an Order Vacating 
and Remanding the Board Decision and Incorporating the Terms 
of This Remand (Joint Motion) filed by counsel for both 
parties, vacated the Board's June 2006 decision, and remanded 
the matters on appeal to the Board for action in compliance 
with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In the Joint Motion endorsed by the Court's December 2007 
Order, the parties agreed that a remand is necessary to 
provide an adequate statement of reasons and bases as to 
whether a VA medical examination or opinion is warranted in 
view of the veteran's lay testimony.  Specifically, the Joint 
Motion notes that the Board did not discuss whether the 
veteran's testimony regarding his in-service symptoms of 
cardiovascular disability and an acquired psychiatric 
disorder were sufficient under the "low threshold" 
articulated recently in McLendon v. Nicholson, 20 Vet. App. 
79 (2006), to trigger the duty to perform a medical 
examination.  (In McLendon, the Court found that in 
disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.)

The veteran has not undergone a VA examination to determine 
whether any current cardiovascular disability or acquired 
psychiatric disorder is related to his military service.  The 
Board finds that such VA examinations and etiology opinions 
are necessary in this case.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Moreover, additional evidence (a January 2008 statement from 
the veteran's private doctor, who stated (in part) that 
although it is unlikely that the veteran might have had 
coronary artery disease in the 1960s, it is reasonable to 
expect that the veteran had early signs of coronary artery 
disease in the late 1970s) was received in April 2008, 
subsequent to the issuance of the October 2003 Supplemental 
Statement of the Case (SSOC) and December 2007 Court Order, 
which has not been reviewed by the RO in conjunction with the 
issues on appeal.  RO consideration of the additional 
evidence was not waived.  Accordingly, the RO must be given 
the opportunity to review this evidence before the Board can 
enter a decision.  See 38 C.F.R. § 20.1304(c) (2007). 

Finally, on March 3, 2006, the Court issued a decision in the 
consolidated appeal Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  In view of the need to return the 
case to the RO for the reasons outlined above, the Board 
finds it appropriate to also direct that action be taken to 
remedy any inadequacy of notice under the Court's holding in 
Dingess.

In order to comply with the Joint Motion under the duty to 
assist, the case is REMANDED for the following:

1.  The RO should provide the veteran 
notice regarding the degree of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran is to be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his current 
cardiovascular disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any special 
test findings should be clearly reported.  
After reviewing the claims file (to 
specifically include service medical 
records) and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
a current cardiovascular disability had 
its onset in service or is otherwise 
related to the veteran's active military 
service.  The examiner should specifically 
address the January 2008 medical opinion 
of the veteran's private physician noted 
above.  A detailed rationale for all 
opinions expressed should be furnished.

3.  The veteran is to be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his current 
acquired psychiatric disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any special 
test findings should be clearly reported.  
After reviewing the claims file (to 
specifically include service medical 
records) and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
a current acquired psychiatric disability 
had its onset in service or is otherwise 
related to the veteran's active military 
service.  A detailed rationale for all 
opinions expressed should be furnished.

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If either claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




